DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2019/0130189 A1; hereafter ZHOU) in view of  Noguchi (US 2015/0042827 A1; hereafter Noguchi), and further in view  of Okada (US 2019/0068915 A1).

As of Claim 1: ZHOU teaches an electronic device (¶0056), comprising: a camera; a display; a memory; and at least one processor configured to: obtain a plurality of first images as per a first frame rate using the camera based on a signal related to image recording (¶¶0119,0168,0215-0217), provide a first portion of the plurality of first images as a preview through the display, identify a movement of the electronic device, control the camera to perform focusing of a lens included in the camera on at least one of one or more objects in the plurality of first images while obtaining the plurality of first images, and control the camera to lock the focusing on the at least one object, and provide a video related to the at least one object using a second portion of the plurality of first images and at least one of the plurality of second images.
ZHOU does not explicitly teach “based at least in part on identifying that the movement of the electronic device is less than a threshold, control the camera to perform focusing of a lens included in the camera on at least one of one or more objects " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Noguchi. In particular, Noguchi teaches based at least in part on identifying that the movement of the electronic device is less than a threshold, control the camera to perform focusing of a lens included in the camera on at least one of one or more objects (i.e., see ¶0065) as recited in present claimed invention.
In view of the above, having the system of ZHOU and given the well-established teaching of Noguchi, Therefore, it would have been obvious to one of ordinary skill in 
	ZHOU in view of Noguchi does not explicity teach, “obtain a plurality of second images as per a second frame rate higher than the first frame rate using the camera focusing-locked on the at least one object”
	Okada further teaches obtain a plurality of second images as per a second frame rate higher than the first frame rate using the camera focusing-locked on the at least one object (¶¶0037-0038).
	
	In view of the above, having the system of ZHOU in view of Noguchi and given the well-established teaching of Okada, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of ZHOU in view of Noguchi as taught by Okada, since Okada state that such modification would allow stable and better quality video.

As of Claim 2: ZHOU in view of Noguchi in view of Okada further teaches the at least one processor is further configured to focus on the at least one object included in a designated region within the plurality of first images.

As of Claim 3: ZHOU in view of Noguchi in view of Okada further teaches the at least one processor is further configured to control the camera to perform the focusing of the lens using contrast auto-focusing.
Claims 4-7 ,14-17 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2019/0130189 A1; hereafter ZHOU) in view of  Noguchi (US 2015/0042827 A1; hereafter Noguchi), and further in view  of Okada (US 2019/0068915 A1), and further in view of Soya et al. (US 2003/0227545 A1; hereafter Soya).

As of Claim 4: ZHOU in view of Noguchi in view of Okada does not explicitly teach,” the at least one processor is further configured to: based at least in part on identifying that the movement of the electronic device is less than the threshold, obtain a plurality of third images as per a third frame rate through an image sensor included in the camera, identify a movement of an object in a designated region of at least one of the plurality of third images, and based on identifying the movement of the object in the designated region of the at least one of the plurality of third images, obtain the plurality of second images as per the second frame rate using the camera.”
	Soya further teaches the at least one processor is further configured to: based at least in part on identifying that the movement of the electronic device is less than the threshold, obtain a plurality of third images as per a third frame rate through an image sensor included in the camera (¶0096-0098), identify a movement of an object in a designated region of at least one of the plurality of third images, and based on identifying the movement of the object in the designated region of the at least one of the plurality of third images, obtain the plurality of second images as per the second frame rate using the camera (¶¶0109,0125,0133).


As of Claim 5: ZHOU in view of Noguchi in view of Okada in view of Soya further teaches the at least one processor is further configured to identify the movement of the object in the designated region (ZHOU ¶¶0119,0168,0215-0217) of the at least one of the plurality of third images by identifying the object moving from outside the designated region to the inside of the designated region or by identifying the object moving out of the designated region (Soya ¶0096-0098, ¶¶0109,0125,0133).

As of Claim 6: ZHOU in view of Noguchi in view of Okada further teaches the at least one processor is further configured to obtain the plurality of third images as per the third frame rate higher than the first frame rate (Soya ¶0096-0098, ¶¶0109,0125,0133).

As of Claim 7: ZHOU in view of Noguchi in view of Okada further teaches the second frame rate is higher than the third frame rate (Soya ¶0096-0098, ¶¶0109,0125,0133).

As of Claim 8: ZHOU in view of Noguchi in view of Okada further teaches the at least one processor is further configured to, based on stopping obtaining the plurality of second images, control the camera to resume the focusing of the lens (Soya ¶0096-0098, ¶¶0109,0125,0133).

As of Claim 9: ZHOU in view of Noguchi in view of Okada further teaches the at least one processor is further configured to: store a third portion of the plurality of first images for background recording in the memory, and based on a designated condition being met, delete at least one image of the third portion of the plurality of first images stored in the memory from the memory (Soya ¶0096-0098, ¶¶0109,0125,0133).

As of Claim 10: ZHOU in view of Noguchi in view of Okada further teaches the at least one processor is further configured to: based on a designated time being elapsed since the recording-related signal is provided, identify that the designated condition is met, and based on the designated condition being met, delete the at least one image of the third portion of the plurality of first images from the memory, or based on the third portion of the plurality of first images for background recording being stored in the memory by a predetermined range or a predetermined capacity since the recording- related signal is provided, identify that the designated condition is met, and based on the designated condition being met, delete the at least one image of the third portion of the plurality of first images from the memory (Soya ¶0096-0098, ¶¶0109,0125,0133).

As of Claim 11: Claims 11-19 are method claims for claims 1-10 and are addressed above. 

As of Claim 20: all the limitations are addressed in Claim 1. Moreover, ZHOU teaches a non-transitory computer readable recording medium storing instructions for executing operations of an electronic device (¶0049).

NOTE: The Examiner strongly encourages setting up an interview to expedite prosecution of the case.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697